Citation Nr: 0913835	
Decision Date: 04/14/09    Archive Date: 04/21/09

DOCKET NO.  07 20 858A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an increased disability rating in excess 
of 30 percent for degenerative changes of the left knee, 
status post total arthroplasty.

2.  Entitlement to an increased disability rating in excess 
of 30 percent for degenerative changes of the right knee, 
status post total arthroplasty.


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The Veteran served on various periods of active duty for 
training, including from October 1959 to April 1960, and from 
July 17, 1982 to August 1, 1982.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2006 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.  

In January 2009, during his video conference hearing before 
the Board, the Veteran raised an informal claim for 
depression, secondary to his service-connected bilateral knee 
disabilities.  This issue has not been developed for 
appellate review, and is therefore referred to the RO for 
appropriate disposition.

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

The Veteran is seeking increased disability ratings for 
degenerative changes of the left and right knees, status post 
bilateral total arthroplasty.

The RO has assigned separate 30 percent disability ratings 
for the Veteran's service-connected degenerative changes of 
the left and right knees, status post bilateral total 
arthroplasty, pursuant to Diagnostic Code 5055.  Under this 
diagnostic code, the minimum 30 percent evaluation is 
warranted when the medical evidence of record shows a history 
of prosthetic knee replacement.  38 C.F.R. § 4.71a, 
Diagnostic Code 5055.  A 60 percent evaluation is warranted 
when there are chronic residuals consisting of severe painful 
motion or weakness in the affected extremity.  Id.  When 
there are intermediate degrees of residual weakness, pain, or 
limitation of motion, Diagnostic Code 5055 instructs to rate 
by analogy to Diagnostic Codes 5256, 5261, or 5262 (2008).  

The evidence of record is unclear as to the level of weakness 
and functional loss manifested by the Veteran's lower 
extremities due to his service-connected degenerative changes 
of the left and right knees, status post bilateral total 
arthroplasty.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2008); see 
also DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
Specifically, while the Veteran clearly has great difficulty 
ambulating and is essentially confined to a wheelchair, it 
remains unclear as to whether this is the result of his 
service-connected bilateral knee disorders or his multitude 
of other nonservice-connected conditions.  The May 2006 VA 
examination report noted that stability of the knee was 
intact.  It also noted, however, that his ability to ambulate 
or deep squat could not be tested due to his fall-risk.  An 
October 2007 treatment report noted an assessment of 
restrictions from obesity, heart problems, and rule out 
muscle weakness.  Moreover, since his most recent VA 
examination in May 2006, the medical evidence of record 
indicates that the Veteran has a worsening problem with 
cellulitis of the lower extremities, which the Veteran 
attributes to service-connected bilateral knee disorders.  
Finally, at his hearing, the Veteran testified that his 
bilateral knee condition has increased in severity, including 
increased instability and pain on motion in both knees.

Given the passage of time since his most recent VA 
examination, and the allegations of increasing severity set 
forth by the Veteran, the Board finds that a VA examination 
is necessary for the appropriate disposition of the issues 
under appellate review.  See Snuffer v. Gober, 10 Vet. App. 
400, 403 (1997) (finding that a Veteran is entitled to a new 
examination after a two-year period between the last VA 
examination and the Veteran's contention that the pertinent 
disability had increased in severity); see also Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991) (holding that VA's 
statutory duty to assist includes a thorough and 
contemporaneous medical examination).  

Accordingly, this matter must be remanded for an additional 
VA examination to ascertain the current severity of the 
Veteran's service-connected degenerative changes of the left 
and right knees, status post bilateral total arthroplasty.

In addition, at his video conference hearing before the Board 
in January 2009, the Veteran reported that he had received 
additional treatment for his bilateral knee disorder from the 
VA Medical Center in Cincinnati, Ohio, in December 2008.  
Medical evidence from December 2008 is not in the record.  
Under the circumstances of this case, the RO should, with the 
assistance of the Veteran, attempt to obtain updated 
treatment records relating to all of the issues on appeal.

Accordingly, the case is remanded for the following actions:

1.  The RO must request that the Veteran 
identify all VA and non-VA medical 
providers who have treated him for his 
service-connected degenerative changes of 
the left and right knees, status post 
bilateral total arthroplasty, since March 
2008.  The RO must then obtain copies of 
the related medical records that are not 
already in the claims folder.  All 
attempts to secure this evidence must be 
documented in the claims file by the RO.  
If, after making reasonable efforts to 
obtain named records the RO is unable to 
secure same, the RO must notify the 
Veteran and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; and (c) 
describe any further action to be taken 
by the RO with respect to the claim.  The 
Veteran must then be given an opportunity 
to respond.  

2.  The RO must make arrangements for the 
Veteran to be afforded the appropriate VA 
examination to determine the nature and 
extent of his service-connected 
degenerative changes of the left and 
right knees, status post bilateral total 
arthroplasty.  The claims folder and a 
copy of this remand must be made 
available to the examiner.  The examiner 
must fully describe all manifestations of 
the Veteran's bilateral knee 
disabilities.  The extent of any 
incoordination, weakened movement and/or 
excess fatigability on use as a result of 
the Veteran's service-connected bilateral 
knee disorder must be described.  To the 
extent possible, the functional 
impairment due to incoordination, 
weakened movement, pain and/or excess 
fatigability on use must be assessed in 
terms of additional degrees of limitation 
of motion of the right and left knees.  
The examiner must provide an opinion as 
to whether the Veteran's subjective 
reports of pain are substantiated or are 
otherwise capable of substantiation.  The 
examiner must comment on any weakness, 
pain on use, or other symptoms during 
flare-ups.  

In conducting this examination, the 
examiner must: identify all other 
conditions effecting the functioning of 
the Veteran's lower extremities; identify 
the extent of additional disability to 
the lower extremities attributed to each 
such condition (if possible), and 
indicate ( if possible) whether these 
additional conditions are the result of 
or have been aggravated by the Veteran's 
service-connected bilateral knee 
disorders.  Finally, the examiner must 
indicate whether the Veteran experiences 
chronic residuals of severe painful 
motion or weakness in the right or left 
knee as the result of his total knee 
replacements.  The examiner must provide 
a complete rationale for all conclusions 
reached.

3.  The RO must notify the Veteran that 
it is his responsibility to report for 
any scheduled examination and to 
cooperate in the development of the 
claim, and that the consequences for 
failure to report for a VA examination 
without good cause may include denial of 
the claim.  38 C.F.R. §§ 3.158, 3.655 
(2008).  In the event that the Veteran 
does not report for any scheduled 
examination, documentation must be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It must also be 
indicated whether any notice that was 
sent was returned as undeliverable.

4.  The examination report must be 
reviewed to ensure that it is in complete 
compliance with the directives of this 
remand.  If the report is deficient in 
any manner, the RO must implement 
corrective procedures.

5.  After completing the above actions, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the claim must be 
readjudicated.  If the claim remains 
denied, a supplemental statement of the 
case must be provided to the Veteran.  
After the Veteran has had an adequate 
opportunity to respond, the appeal must 
be returned to the Board for appellate 
review.

No action is required by the Veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

